   Case 19-09020             Doc 7       Filed 07/12/19     Entered 07/12/19 20:13:46         Desc Main
                                            Document        Page 1 of 3


                               IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE NORTHERN DISTRICT OF IOWA

In re:                                                  )
          Harry S. Porterfield,                         )     Bkrtcy No. 19-00197
                    Debtor                              )
--------------------------------------------------      )
Harry S, Porterfield,                                   )     Adversary No. 19-09020
          Plaintiff                                     )
         Vs.                                           ) Answer to Plaintiff’s Complaint on behalf of
KeyBank National Association and                        ) Laurel Road Bank (KeyBank National Association)
Campus Federal Credit Union,                            )
          Defendants                                    )


         Comes Now Laurel Road Bank, and in response to Plaintiff’s Complaint filed herein on or
about 14 June 2019 at docket # 1, states:
                                                     Introduction
         1. Although not named as a Defendant herein specifically, Laurel Road Bank was served a
              copy of the Summons and Notice as well as a copy of the Plaintiff’s Complaint via US mail
              postmarked on or about 18 June 2019.
         2. Laurel Road Bank was listed as a creditor in this bankruptcy filing arising out of a student
              loan obligation.      Plaintiff’s Complaint seeks relief against not only of KeyBank National
              Association but Laurel Road Bank as well.
         3. Laurel Road Bank is a subsidiary of KeyBank National Association and Laurel Road Bank
              is the current owner and holder of the note(s) for the loan(s) owed by the Plaintiff in the
              approximate amount of $459,146.00 for student loan(s) which are the subject matter of
              Plaintiff’s Complaint.
         4. Laurel Road Bank is the true party in interest and represents the interests of KeyBank
              National Association in this matter in filing this answer.

                                           Response to Division I – Parties
         5. The allegations set out in paragraph one (1) and two (2) are admitted.
         6. The allegations set forth in paragraph three (3) are denied for lack of information and belief.

                                        Response to Division II – Jurisdiction and Venue

         7. The allegations set forth in paragraphs four (4) through seven (7) are admitted.


                       Response to Division III – Factual and Procedural Background
         8. The allegations set forth in paragraphs eight (8) through twenty-two (22) are denied.
  Case 19-09020         Doc 7     Filed 07/12/19       Entered 07/12/19 20:13:46           Desc Main
                                     Document          Page 2 of 3


       9. The allegations set forth in paragraph twenty-three (23) are admitted.
       10. The allegations set forth in paragraph twenty-four (24) are admitted in part and denied in part.
           Laurel Road Bank admits that the loan obligation is now in excess of $460,000 plus accruing
           interest. Laurel Road Bank states that the obligation in question is owed to Laurel Road
           Bank rather than KeyBank.
       11. The allegations set forth in paragraphs twenty-five (25) is denied for lack of information and
           belief.
       12. The allegations set forth in paragraph twenty-six (26) through twenty-eight (28) are denied.

                             Response to Division IV – Claims for Relief
       13. The responses to paragraphs one (1) through twenty-eight (28) above are incorporated herein
           verbatim.
       14. The allegations set forth in paragraph thirty (30) are denied. Plaintiff’s student loan debts
           which are the subject matter of this litigation non-dischargeable
       15. The allegations set forth in paragraph thirty-one (31) do not appear to require a response. To
           the extent a response is required, Laurel Road Bank denies that the student loan debts should
           be included in the general discharge in this case.
       16. The responses to paragraphs one (1) through thirty-(31) above are incorporated herein
           verbatim.
       17. The allegations set forth in paragraph thirty-three (33) are denied.
       18. The allegations set forth in paragraph thirty-four (34) are denied.
       19. The allegations set forth in paragraph thirty-five (35) do not appear to require a response.

WHEREFORE, Laurel Road Bank prays Plaintiff’s Complaint be dismissed at Plaintiff’s cost.




                                                         DAVID A. MORSE
                                                         LAW OFFICES OF DAVID A. MORSE
                                                         1010 Insurance Exchange Building
                                                         505 Fifth Avenue
                                                         Des Moines, Iowa 50309
                                                         Ph: (515) 243-7600
                                                         Fx: (515) 243-0583
                                                         Email: dave@davemorselaw.com
   Case 19-09020                Doc 7        Filed 07/12/19            Entered 07/12/19 20:13:46                     Desc Main
                                                Document               Page 3 of 3


                                                           *PROOF OF SERVICE*
The undersigned certifies the foregoing instrument was served upon all parties to the above cause to each of the attorneys of record (or
pro se parties) herein at their respective addresses disclosed on the pleadings on 12 July 2019 via upload to the Court’s CM-ECF
docketing system.




                                                                                       Signature
